Name: Commission Regulation (EC) NoÃ 1742/2004 of 7 October 2004 amending Regulation (EEC) NoÃ 2235/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary Islands
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 8.10.2004 EN Official Journal of the European Union L 311/18 COMMISSION REGULATION (EC) No 1742/2004 of 7 October 2004 amending Regulation (EEC) No 2235/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (1), and in particular Article 8(2) thereof, Whereas: (1) Article 1(1) of Commission Regulation (EEC) No 2235/92 (2) provides that the aid for the human consumption of fresh cows milk products produced in the Canary Islands shall be paid, subject to the limit of 44 000 tonnes of whole milk, for a period of twelve months. (2) The latest assessment provided for by the Spanish authorities indicates that the consumption limit of 44 000 tonnes is likely to be exceeded in the near future. Consequently, this limit should be increased to 50 000 tonnes. (3) Regulation (EEC) No 2235/92 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EEC) No 2235/92, 44 000 tonnes is hereby replaced by 50 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 218, 1.8.1992, p. 105. Regulation as last amended by Regulation (EC) No 1400/98 (OJ L 187, 1.7.1998, p. 54).